Case 2:18-cv-00117-LGW-BWC Document 20 Filed 08/10/20 Page 1 of 2

                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                               By CAsbell at 12:07 pm, Aug 10, 2020
Case 2:18-cv-00117-LGW-BWC Document 20 Filed 08/10/20 Page 2 of 2
